Citation Nr: 1011675	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  04-07 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertensive vascular 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to July 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that declined 
to reopen the Veteran's previously denied claim of 
entitlement to service connection for hypertensive vascular 
disease (hypertension).  In a March 2007 decision, the Board 
reopened the Veteran's claim, and remanded the underlying 
claim for service connection for additional development.

In a July 2008 decision, the Board denied the Veteran's 
claim.  The Veteran appealed the decision denying the claim 
to the United States Court of Appeals for Veterans Claims.  
In a February 2009 Order, the Court remanded the claim to the 
Board for readjudication in accordance with a Joint Motion 
for Remand.  To comply with the Court's decision, in May 
2009, the claim was remanded for further evidentiary 
development.  As the requested development has been 
completed, no further action is necessary to comply with the 
Board's remand directives.  Stegall v. West, 11 Vet. App. 268 
(1998).


FINDINGS OF FACT

Hypertension was not affirmatively shown during service; 
hypertension was not manifest to a compensable degree within 
one year of separation from service; and the current 
hypertension, first documented after service beyond the one-
year presumptive period, is unrelated to a disease, injury, 
or event during service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2009); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must provide notice to the claimant that:  
(1) informs the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informs the claimant about the information and evidence 
that VA will seek to provide; and (3) informs the claimant 
about the information and evidence the claimant is expected 
to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The RO sent correspondence in July 2002, August 2003, and 
June 2007; rating decisions in December 2002, August 2003, 
and May 2004; a statement of the case in May 2004; and a 
supplemental statement of the case in July 2004.  Those 
documents discussed specific evidence, particular legal 
requirements applicable to the claim, evidence considered, 
pertinent laws and regulations, and reasons for the decision.  
VA made all efforts to notify and to assist the appellant 
with evidence obtained, the evidence needed, and the 
responsibilities of the parties in obtaining the evidence.  
The Board finds that any defect of timing or content of the 
notice to the appellant is harmless because of the thorough 
and informative notices provided throughout the adjudication 
and because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to the 
claimant's receipt of compliant notice.  There has been no 
prejudice to the appellant, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the January 2010 supplemental statement of the case.  A 
statement of the case or supplemental statement of the case 
can constitute a readjudication decision that complies with 
all applicable due process and notification requirements if 
adequate notice is provided prior to that adjudication.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The 
provision of adequate notice prior to a readjudication, 
including in a statement of the case or supplemental 
statement of the case, cures any timing defect associated 
with inadequate notice or the lack of notice prior to the 
initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations and 
medical opinions in relation to the claim.  Thus, the Board 
finds that VA has satisfied both the notice and duty to 
assist provisions of the law.  Furthermore, the Board finds 
that if there is any deficiency in the notice to the Veteran 
or the timing of the notice it is harmless error because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying on 
various post-decisional documents for concluding adequate 
notice was provided, but the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claim, and therefore the error was 
harmless).  

Service Connection

Service connection may be established for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303, 3.304 (2009).  
Disability which is proximately due to or the result of a 
disease or injury incurred in or aggravated by service will 
also be service-connected.  38 C.F.R. § 3.310 (2009).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if pre-
existing such service, was aggravated by service.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a) (2009).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  38 C.F.R. § 3.303(b) (2009).  Where a 
Veteran served 90 days or more of continuous, active military 
service and a chronic disease, such as hypertension, becomes 
manifest to a degree of 10 percent within one year from date 
of termination of service, that disease shall be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

For VA purposes, hypertension means that the diastolic 
pressure is predominantly 90 or greater, and isolated 
systolic hypertension means that the systolic pressure is 
predominantly 160 or greater with a diastolic pressure of 
less than 90, while a rating of 10 percent for hypertension 
requires diastolic pressure of predominantly 100 or more; 
systolic pressure of predominantly 160 or more; or a history 
of diastolic pressure of predominantly 100 or more with 
continuous medication required for control.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (2009).

Competency is a legal concept in determining whether medical 
or lay evidence may be considered or is admissible.  That is 
distinguished from weight and credibility, a factual 
determination going to the probative value of the evidence, 
or whether evidence tend to prove a fact, once that evidence 
has been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997).

Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159 (2009).

The Veteran's service treatment records reflect that he had 
elevated blood pressure readings on several occasions during 
his period of service.  He asserts that he was told that his 
blood pressure was "borderline" high during service.  At no 
time, however, did the Veteran have a systolic blood pressure 
reading of 160 or more.  Additionally, on only seven 
occasions during his 22 years of service did the Veteran have 
diastolic blood pressure readings of 90 or above.  In March 
1985, he had a blood pressure reading of 112/90.  In January 
1988, he had a blood pressure reading of 128/94.  In February 
1988, he had a blood pressure reading of 140/90.  In May 
1988, he had a blood pressure reading of 145/105.  
Significantly, at that time, the Veteran was receiving 
emergency medical treatment for otitis media.  There is no 
further record of elevated diastolic pressure until February 
1992, when he had a blood pressure reading of 112/92.  The 
Veteran was informed at that time that his blood pressure was 
of concern, and he was referred for a nutrition class.  No 
diagnosis of hypertension was made.  The Veteran had a blood 
pressure reading of 112/92 in May 1992.  Subsequent diastolic 
pressure readings were normal, until May 1992, when he had 
blood pressure readings of 142/92 and 136/90.  There are no 
further elevated blood pressure readings in the Veteran's 
service medical records.  On examination in April 1995, prior 
to discharge from service, the Veteran reported a history of 
high blood pressure.  The blood pressure reading taken at the 
time of the examination was 149/72.  There was no diagnosis 
of hypertension at that time.

Thus, although the Veteran had elevated blood pressure 
readings on several occasions during his period of service, 
there is no indication in his service medical records that he 
had consistently elevated readings sufficient to warrant a 
diagnosis of hypertension.  While blood pressure readings 
were elevated on the occasions reported above, they were not 
elevated on other occasions.  Significantly, his blood 
pressure was not elevated at the time of his separation from 
service.  As hypertension was not diagnosed in service, the 
Board finds that chronicity in service is not established in 
this case.  38 C.F.R. § 3.303(b) (2009).

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the Veteran's claim for service connection of his 
hypertension.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2009).  

In September 1995, the Veteran underwent two VA examinations, 
one general, and one in conjunction with having served in the 
Persian Gulf during the Persian Gulf War.  Blood pressure 
reading at the first examination revealed blood pressures of 
130/78, 130/74, and 125/75.  His cardiovascular system was 
determined to be normal.  At the second examination, the 
Veteran had a blood pressure reading of 140/82.  The 
examining physician did not diagnose hypertension.

The Veteran's blood pressure was next recorded in May 1997.  
At that time, he was found to have a blood pressure of 
146/92.  After a five-minute wait, his blood pressure was 
read again.  On the second reading, he had a blood pressure 
of 136/90.  Hypertension was not diagnosed.  The next 
clinical reference to elevated blood pressure is dated in 
January 1999.  At that time, the Veteran was noted to have 
diet-controlled hypertension.  His blood pressure was not 
recorded at that appointment.  Additionally, as there are no 
references to hypertension in the clinical records dated from 
May 1997 to January 1999, the circumstances of the Veteran's 
diagnosis of diet-controlled hypertension are not entirely 
clear.

There are no further clinical references to elevated blood 
pressure until June 2001.  At that time, the Veteran then 
presented to primary care, reporting a history of elevated 
blood pressure.  At the time of examination, he had a blood 
pressure reading of 156/80.  He was given a blood pressure 
monitor and instructed to keep a log of readings.  It was 
requested that he return in three months for follow up.  
Approximately two weeks later, in September 2001, he reported 
home blood pressure readings of 144/94, 136/91, 148/86, 
145/96, 153/93, 135/90, 134/80, 130/89, and 144/85.  In 
August 2001, the Veteran returned for follow up on his blood 
pressure.  His blood pressure reading at that time was 
129/91.  He was assessed with elevated blood pressure without 
a diagnosis of hypertension.  He was advised to monitor his 
salt intake and to recheck his blood pressure readings at 
home, and then to report those readings to the clinic.  
Approximately three weeks later, the Veteran reported home 
blood pressure readings of 151/87, 145/97, 136/80, 133/86, 
125/75, 132/74, 123/83, and 134/83.  Upon reviewing those 
readings, the Veteran's physician determined that his blood 
pressure looked fine.  He was instructed to stay on a low 
salt intake diet, and to exercise if he was able.

On follow up evaluation in December 2001, the Veteran 
reported that he had not been following his salt intake very 
carefully, and had not monitored his blood pressure recently.  
At the time of the December 2001 appointment, the Veteran had 
a blood pressure reading of 158/91.  The physician noted that 
when he had called in his blood pressure readings in 
September 2001, they had been "very good."  He was again 
assessed with elevated blood pressure without a diagnosis of 
hypertension. He was advised to resume his low salt diet, and 
to cut back on smoking.

The next clinical record of elevated blood pressure is dated 
in June 2002, when the Veteran returned to the same physician 
he had seen previously for evaluation.  The Veteran's peak 
blood pressure at that time measured 140/92 in the right arm, 
and 132/92 in the left arm.  He was assessed with 
hypertension, as evidenced by persistently elevated diastolic 
pressure.  He was prescribed medication for control of 
hypertension at that time, and was advised to stop smoking.  
The Veteran had been taking prescription medication for 
control of his hypertension since June 2002.  There is no 
evidence in the Veteran's claims folder indicating that any 
of the Veteran's treating providers found a relationship 
between his hypertension and his period of active service.

While the Veteran's post-service records reflect numerous 
elevated blood pressure readings, the first clinical evidence 
of a diagnosis of hypertension is dated in June 2002, 
approximately seven years after his separation from service.  
It is significant that despite the repeated elevated blood 
pressure readings, the Veteran's physician did not feel that 
a clinical diagnosis of hypertension was appropriate until 
June 2002.  The length of time between his separation from 
service and the initial confirmed clinical diagnosis weighs 
against continuity of symptomatology.  38 C.F.R. § 3.303(b) 
(2009); Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The 
absence of symptoms constitutes negative evidence and opposes 
the claim.  Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 
2002). 

To the extent that the Veteran asserts continuity of 
symptomatology, the Board finds that the evidence of 
continuity fails not because of the lack of documentation, 
rather the assertion of continuity is less probative than the 
negative evidence and continuity of symptomatology is not 
established.  38 C.F.R. § 3.303(b) (2009); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

Furthermore, hypertension was diagnosed well beyond the 
one-year presumptive period for service connection for 
hypertension as a chronic disease and the Board finds that 
presumptive service connection is not warranted.  38 U.S.C.A. 
§§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  

The Board has considered the Veteran's assertions that his 
hypertension is related to his service.  However, 
hypertension is not a condition where lay observation has 
been found to be competent to establish a diagnosis or the 
presence of the disability, therefore the determination as to 
the diagnosis or presence of the disability is medical in 
nature and not capable of lay observation.  Savage v. Gober, 
10 Vet. App. 488 (1997); Barr v. Nicholson, 21 Vet. App. 303 
(2007).  Although lay evidence may establish a diagnosis of 
certain medical conditions, such as a simple medical 
condition, hypertension is not a simple medical condition.  
The diagnosis requires diagnostic testing and medical 
evaluation to identify, which a lay person is not qualified 
to do.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).

Where, the determinative questions involve a medical 
diagnosis or causation, not capable of lay observation, 
medical evidence of an association or link between the 
current disability and continuity of symptomatology is needed 
and where a lay assertion on medical causation is not 
competent evidence, competent medical evidence is required to 
substantiate the claim.  Grottveit v. Brown, 5 Vet. App. 91 
(1993).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or medical opinion.  
38 C.F.R. § 3.159.  

As a layperson, the Veteran is not qualified through 
education, training, and expertise to offer opinions on a 
medical diagnosis that is not capable of lay observation, or 
on medical causation where a lay assertion of medical 
causation is not competent evidence.  While the Veteran 
purports that his symptoms during service support the current 
diagnosis by a medical professional, his statements alone are 
not competent to provide the medical nexus and a medical 
professional has not made this connection.  Thus, the 
Veteran's lay assertions are not competent or sufficient.  
Therefore, the Board finds that the statements from the 
Veteran offered as proof of service connection between 
hypertension and service are not competent evidence. 

On the question of medical causation, medical evidence of an 
association or link between hypertension, first diagnosed 
after service, and service, the competent medical evidence is 
against the claim.  

In September 2007, a VA examiner who examined the Veteran 
opined that the Veteran's current diagnosis of hypertension 
was unrelated to his period of active service.  In reaching 
that conclusion, the examiner stated that he was unable to 
locate elevated blood pressure recordings in his military 
records, and noted that the first confirmed diagnosis of 
hypertension was not dated until 2001.  Following his 
separation from service, the first clinical evidence of 
elevated blood pressure was dated in 1999.  Because the first 
evidence of elevated blood pressure was in 1999, it was less 
likely than not that his hypertension was related to his 
active service.  However, in a February 2009 Joint Motion for 
Remand, the appellant's representative and the VA counsel 
agreed that the September 2007 opinion contained an 
inconsistency, as the service records clearly reflected 
instances of elevated blood pressure readings.  Because the 
examiner had stated that he had been unable to locate 
elevated blood pressure recordings in his military records, 
the probative value of the opinion was questioned.

Accordingly, the Board remanded the claim for an additional 
medical opinion to clarify whether the Veteran's hypertensive 
cardiovascular disease is related to his period of active 
service.  On cardiovascular VA examination in August 2009, 
following an examination of the Veteran a review of the 
Veteran's claims file, to include the service treatment 
records, the Veteran was diagnosed with hypertension less 
likely than not related to elevated blood pressure readings 
in service.  

In November 2009, the VA examiner reviewed the Veteran's 
claims file and provided medical opinions regarding the 
elevated blood pressure readings in service and the current 
diagnosis of hypertension.  The examiner cited to incidents 
of elevated blood pressure readings in the service medical 
records.  However, the examiner found that the readings were 
episodic and did not meet the criteria for a diagnosis of 
hypertension.  The examiner opined that the Veteran's initial 
manifestations of hypertension did not have clinical onset in 
service.  The examiner explained that the elevated blood 
pressure readings recorded in service were not significantly 
or chronically elevated enough to support a diagnosis of 
hypertension during service or within one year of service 
discharge.  While the evidence showed elevated blood pressure 
readings in service and within two years of discharge, those 
elevated readings were not consistent throughout his records, 
were rare, and the overwhelming majority of blood pressure 
readings in the service medical records and within one year 
after discharge were not consistent with a diagnosis of 
hypertension.  The examiner further concluded that it was 
less likely than not that the currently diagnosed 
hypertension had its clinical onset during active service, or 
was otherwise related to his active service.  The examiner 
explained that a review of the records did not support 
elevations that were high enough to meet the criteria for a 
diagnosis of hypertension until August 2001, when the Veteran 
was placed on lifestyle changes with some improvement.  The 
Veteran was officially diagnosed with hypertension in June 
2001.  The examiner noted that onset of consistently elevated 
blood pressure readings meeting the criteria for hypertension 
was in August 2001, six years after military service 
discharge.  Accordingly, the examiner opined that the 
Veteran's hypertension was not related to service.  That 
medical evidence is uncontroverted and opposes, rather than 
supports, the claim.

The Board may consider only competent, medical evidence to 
support its findings as to questions involving a medical 
diagnosis that not capable of lay observation, and of medical 
causation where lay assertion on medical causation is not 
competent evidence.  In this case, the Board finds that the 
preponderance of the evidence shows that hypertension was not 
incurred in or aggravated by service, and did not manifest to 
a compensable degree within one year following separation 
from service.  As the preponderance of the evidence is 
against the claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for hypertensive vascular disease is 
denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


